DETAILED ACTION

Applicant’s response filed on 07/19/2021 has been fully considered. Claims 1 and 3-6 are pending. Claim 1 is amended. Claim 2 is canceled. Claim 6 is new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dershem (US 2010/0249276 A1, made of record on 11/23/2020) in view of Wang et al. (US 2015/0051315 A1, made of record on 04/19/2021).
Regarding claim 1, Dershem teaches a composition that includes one or more curatives and an epoxy resin that includes a cycloaliphatic epoxy [0017] that is a tricyclopentadiene dioxide, a tetracyclopentadiene dioxide, or a norbornadiene dioxide [0018], which reads on a curable resin composition comprising (B) a polyfunctional epoxy compound having at least one norbornane structure and two epoxy groups, wherein the polyfunctional epoxy compound of (B) is a solid epoxy compound other than dicyclopentadiene diepoxide, and at least one of the epoxy groups in the polyfunctional epoxy compound of (B) is an alicyclic epoxy group as claimed. Dershem teaches that the composition optionally includes a benzoxazine [0022]. Dershem teaches that that the composition further includes one or more curatives [0017] that is 
    PNG
    media_image1.png
    136
    571
    media_image1.png
    Greyscale
 [0138], which optionally reads on the limitation wherein the curable resin composition further comprises (C) a curing agent comprising a polyfunctional phenol compound, wherein a content of the curing agent of (C) is more than 0 parts by mass per 100 parts by mass of the polyfunctional benzoxazine compound of (A). Dershem meets the limitation wherein the (C) curing agent comprises optionally one or more selected from the group consisting of an imidazole compound and an aromatic amine compound as claimed because they are optional ingredients and are therefore not required.
Dershem does not teach that the curable resin composition further comprises (A) a polyfunctional benzoxazine compound having at least two benzoxazine rings, wherein the polyfunctional benzoxazine compound of (A) is a first benzoxazine compound or a second benzoxazine compound, the first benzoxazine compound is a compound having at least two benzoxazine ring structures represented by the formula (1a), and the second benzoxazine compound is represented by the formula (2). However, Wang teaches a benzoxazine represented by the formula 
    PNG
    media_image2.png
    237
    333
    media_image2.png
    Greyscale
, wherein Z is selected from CH2, and C(CH3)2, each R is independently a C6 aryl group [0017], and R1 is independently hydrogen [0016, 0017], wherein the benzoxazine is obtained by reacting a phenol compound that is bisphenol A or bisphenol F with an 
    PNG
    media_image2.png
    237
    333
    media_image2.png
    Greyscale
, wherein Z is selected from CH2, and C(CH3)2, each R is independently a C6 aryl group, and R1 is independently hydrogen, wherein the benzoxazine is obtained by reacting a phenol compound that is bisphenol A or bisphenol F with an aldehyde that is formaldehyde, and a primary amine that is aniline, or wherein the benzoxazine is BPA benzoxazine, to modify Dershem’s composition, and to optimize the amount of Wang’s benzoxazine to be greater than or 
    PNG
    media_image2.png
    237
    333
    media_image2.png
    Greyscale
, wherein Z is selected from CH2, and C(CH3)2, each R is independently a C6 aryl group [0017], and R1 is independently hydrogen [0016, 0017], wherein the benzoxazine is obtained by reacting a phenol compound that is bisphenol A or bisphenol F with an aldehyde that is formaldehyde, and a primary amine [0023] that is aniline [0024], or wherein the benzoxazine is BPA benzoxazine [0065], is beneficial for imparting mechanical strength, low water absorption, and thermal curability to a composition, and for being curable [0015], wherein the composition further comprises epoxy resin [0009] that is optionally a non-glycidyl epoxy compound [0026] that is a cycloaliphatic difunctional non-glycidyl epoxy [0032], which would have been desirable 
Dershem does not teach a specific embodiment wherein the composition further comprises (C) a curing agent comprising a polyfunctional phenol compound, wherein a content of the curing agent of (C) is more than 0 parts by mass and not more than 40 
    PNG
    media_image1.png
    136
    571
    media_image1.png
    Greyscale
 as Dershem’s one or more curatives and to optimize the amount of Dershem’s curative to be more than 0 parts by mass and not more than 40 parts by mass per 100 parts by mass of Dershem’s epoxy, which would read on the limitation wherein the curable resin composition further comprises (C) a curing agent comprising a polyfuncitonal phenol compound, wherein a content of the curing agent of (C) is more than 0 parts by mass and not more than 40 parts by mass per 100 parts by mass of the polyfunctional benzoxazine compound of (A) as claimed. The parts by mass is based on the following calculations: 0 / 100 * 100 / 100 * 100 = 0; and 40 / 100 * 100 / 100 * 100 = 40. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying the curability of Dershem’s composition and for optimizing the ability of Dershem’s curative that is phenols that is 
    PNG
    media_image1.png
    136
    571
    media_image1.png
    Greyscale
 to cure Dershem’s epoxy resin because Dershem teaches that the composition further includes one or more curatives [0017] that is optionally phenols [0010] that is 
    PNG
    media_image1.png
    136
    571
    media_image1.png
    Greyscale
 [0138], that phenols have generally 
Regarding claim 3, Dershem teaches a cured product obtained by curing the composition [0004, 0006, 0023], which reads on a cured product obtained by hardening the curable resin composition as claimed.
Regarding claim 4, Dershem teaches that the composition includes an epoxy resin that includes a cycloaliphatic epoxy [0017] that is a tricyclopentadiene dioxide, a tetracyclopentadiene dioxide, or a norbornadiene dioxide [0018], which reads on the limitation wherein the polyfunctional epoxy compound of (B) has a 5-membered ring, 6-membered ring structure, or norbornane ring structure of the formula (4) as claimed.
.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dershem (US 2010/0249276 A1, made of record on 11/23/2020) in view of Wang et al. (WO 2015/024256 A1, made of record on 08/29/2019, US 2016/0222204 A1 is English language equivalent, is cited in IDS, and is used for citation).
Regarding claims 1 and 6, Dershem teaches a composition that includes one or more curatives and an epoxy resin that includes a cycloaliphatic epoxy [0017] that is a tricyclopentadiene dioxide, a tetracyclopentadiene dioxide, or a norbornadiene dioxide [0018], which reads on a curable resin composition comprising (B) a polyfunctional epoxy compound having at least one norbornane structure and two epoxy groups, wherein the polyfunctional epoxy compound of (B) is a solid epoxy compound other than dicyclopentadiene diepoxide, and at least one of the epoxy groups in the polyfunctional epoxy compound of (B) is an alicyclic epoxy group as claimed. Dershem teaches that the composition optionally includes a benzoxazine [0022]. Dershem teaches that that the composition further includes one or more curatives [0017] that is optionally phenols [0010] that is 
    PNG
    media_image1.png
    136
    571
    media_image1.png
    Greyscale
 [0138], which optionally reads on the limitation wherein the curable resin composition further comprises (C) a curing agent comprising a polyfunctional phenol compound, 
Dershem does not teach that the curable resin composition further comprises (A) a polyfunctional benzoxazine compound having at least two benzoxazine rings, wherein the polyfunctional benzoxazine compound of (A) is a first benzoxazine compound or a second benzoxazine compound, the first benzoxazine compound is a compound having at least two benzoxazine ring structures represented by the formula (1a), and the second benzoxazine compound is represented by the formula (2). However, Wang teaches a benzoxazine resin that is the following general formula 
    PNG
    media_image3.png
    135
    692
    media_image3.png
    Greyscale
 [0047], wherein X2 are each independently R or –SO2-, wherein R is –C(CH3)2- or –CH2- [0048], wherein the benzoxazine resin is present [0013] in a resin composition that further comprises [0011] an epoxy resin [0012] and an amine hardener [0015], wherein the resin composition comprises [0011] from 10 to 80 parts by weight of the benzoxazine resin [0013] and 100 parts by weight of the epoxy resin [0012]. Dershem and Wang are analogous art because both references are in the same field of endeavor of a curable resin composition optionally comprising a benzoxazine compound, comprising an epoxy compound, and optionally comprising a curing agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use 
    PNG
    media_image3.png
    135
    692
    media_image3.png
    Greyscale
, wherein X2 are each independently R or –SO2-, wherein R is –C(CH3)2- or –CH2-, to modify Dershem’s composition, and to optimize the amount of Wang’s benzoxazine resin to be 80 parts by weight per 100 parts by weight of Dershem’s epoxy resin, which would read on the limitation wherein the curable resin composition further comprises (A) a polyfunctional benzoxazine compound having at least two benzoxazine rings, wherein the polyfunctional benzoxazine compound of (A) is a second benzoxazine compound, wherein the second benzoxazine compound is represented by the formula (2), wherein L is a divalent organic group that is the following formula (3) 
    PNG
    media_image4.png
    49
    158
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    72
    156
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    54
    156
    media_image6.png
    Greyscale
 as claimed. One of ordinary skill in the art would have been motivated to do so because Wang teaches that the benzoxazine resin that is the following general formula 
    PNG
    media_image3.png
    135
    692
    media_image3.png
    Greyscale
 [0047], wherein X2 are each independently R or –SO2-, wherein R is –C(CH3)2- or –CH2- [0048], is beneficial for being a hardener [0046, 0047] that is beneficial for being useful in a resin composition that further comprises [0011] an epoxy resin [0012] and an amine hardener [0015], wherein the resin composition comprises [0011] from 10 to 80 parts by weight of the 
Dershem does not teach a specific embodiment wherein the composition further comprises (C) a curing agent comprising a polyfunctional phenol compound, wherein a content of the curing agent of (C) is more than 0 parts by mass and not more than 40 parts by mass per 100 parts by mass of the polyfunctional benzoxazine compound of (A). Before the effective filing date of the claimed invention, one of ordinary skill in the 
    PNG
    media_image1.png
    136
    571
    media_image1.png
    Greyscale
 as Dershem’s one or more curatives and to optimize the amount of Dershem’s curative to be more than 0 parts by mass and not more than 32 parts by mass per 100 parts by mass of Dershem’s epoxy, which would read on the limitation wherein the curable resin composition further comprises (C) a curing agent comprising a polyfuncitonal phenol compound, wherein a content of the curing agent of (C) is more than 0 parts by mass and not more than 40 parts by mass per 100 parts by mass of the polyfunctional benzoxazine compound of (A) as claimed. The parts by mass is based on the following calculations: 0 / 100 * 100 / 80 * 100 = 0; and 32 / 100 * 100 / 80 * 100 = 40. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying the curability of Dershem’s composition and for optimizing the ability of Dershem’s curative that is phenols that is 
    PNG
    media_image1.png
    136
    571
    media_image1.png
    Greyscale
 to cure Dershem’s epoxy resin because Dershem teaches that the composition further includes one or more curatives [0017] that is optionally phenols [0010] that is 
    PNG
    media_image1.png
    136
    571
    media_image1.png
    Greyscale
 [0138], that phenols have generally been used as curing agents in epoxy resins [0003], that the composition includes an epoxy resin that includes a cycloaliphatic epoxy [0017] that is a tricyclopentadiene 
Regarding claim 3, Dershem teaches a cured product obtained by curing the composition [0004, 0006, 0023], which reads on a cured product obtained by hardening the curable resin composition as claimed.
Regarding claim 4, Dershem teaches that the composition includes an epoxy resin that includes a cycloaliphatic epoxy [0017] that is a tricyclopentadiene dioxide, a tetracyclopentadiene dioxide, or a norbornadiene dioxide [0018], which reads on the limitation wherein the polyfunctional epoxy compound of (B) has a 5-membered ring, 6-membered ring structure, or norbornane ring structure of the formula (4) as claimed.
Regarding claim 5, Dershem teaches that the composition includes an epoxy resin that includes a cycloaliphatic epoxy [0017] that is a tricyclopentadiene dioxide .

Response to Arguments
Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that Wang teaches away from the instant claim 1, which recites a polyfunctional phenol compound as a curing agent (C), because Wang expressly states that its compositions are “phenol-free compositions”, because Wang teaches the disadvantages of the incorporation of phenolic compounds, and because Wang substantially teaches that, when obtaining a cured product, phenolic compounds are eliminated because they degrade the performance of the cured product (p. 8), although Wang teaches that their composition is a phenolic-free composition ([0003, 0009], claim 1), and that the addition of phenolic resins to a ternary blend of benzoxazines, epoxy resins, and phenolic resins often lowers crosslink density during curing leading to cured articles having lower than desired glass transition temperatures [0007], this teaching would not dissuade one of ordinary skill in the art from using Wang’s benzoxazine to modify Dershem’s composition, and it would not dissuade one of ordinary skill in the art from selecting Dershem’s curative that is phenols that is 
    PNG
    media_image1.png
    136
    571
    media_image1.png
    Greyscale
 as Dershem’s one or more curatives. This is because Dershem teaches that the composition optionally includes a benzoxazine [0022], that the composition includes one or more curatives and an epoxy 
    PNG
    media_image1.png
    136
    571
    media_image1.png
    Greyscale
 [0138], which means that Dershem’s teachings permit their composition to comprise an epoxy resin, a benzoxazine, and a polyfunctional phenol compound. Also, one of ordinary skill in the art would have been motivated to use Wang’s benzoxazine to modify Dershem’s composition because Wang teaches that the benzoxazine [0016, 0017] is beneficial for imparting mechanical strength, low water absorption, and thermal curability to a composition, and for being curable [0015], wherein the composition further comprises epoxy resin [0009] that is optionally a non-glycidyl epoxy compound [0026] that is a cycloaliphatic difunctional non-glycidyl epoxy [0032], which would have been desirable for Dershem’s composition because Dershem teaches that the composition includes one or more curatives and an epoxy resin that includes a cycloaliphatic epoxy [0017] that is a tricyclopentadiene dioxide, a tetracyclopentadiene dioxide, or a norbornadiene dioxide [0018], which is a cycloaliphatic difunctional non-glycidyl epoxy, and that the composition optionally includes a benzoxazine [0022]. Also, one of ordinary skill in the art would have been motivated to select Dershem’s curative that is phenols that is 
    PNG
    media_image1.png
    136
    571
    media_image1.png
    Greyscale
 as Dershem’s one or more curatives because it would have been beneficial for modifying the curability of Dershem’s composition because Dershem teaches that the composition further includes one or more curatives [0017] that is optionally phenols [0010] that is 
    PNG
    media_image1.png
    136
    571
    media_image1.png
    Greyscale
 [0138], that phenols have generally been used as curing agents in epoxy resins [0003], and that the composition includes an epoxy resin that includes a cycloaliphatic epoxy [0017] that is a tricyclopentadiene dioxide, a tetracyclopentadiene dioxide, or a norbornadiene dioxide [0018].
In response to the applicant’s argument that in the case where the teaching of Wang is incorporated in Dershem, any skilled in the art should form a phenol-free composition, clearly distinguished from the resin composition of instant claim 1 of the subject application (p. 8), Dershem teaches that the composition optionally includes a benzoxazine [0022], that the composition includes one or more curatives and an epoxy resin that includes a cycloaliphatic epoxy [0017], and that the one or more curatives is optionally phenols [0010] that is 
    PNG
    media_image1.png
    136
    571
    media_image1.png
    Greyscale
 [0138], which means that Dershem’s teachings permit their composition to comprise an epoxy resin, a benzoxazine, and a polyfunctional phenol compound. Also, one of ordinary skill in the art would have been motivated to select Dershem’s curative that is phenols that is 
    PNG
    media_image1.png
    136
    571
    media_image1.png
    Greyscale
 as Dershem’s one or more curatives because it would have been beneficial for modifying the curability of Dershem’s composition because Dershem teaches that the composition further includes one or more curatives [0017] that is optionally phenols [0010] that is 
    PNG
    media_image1.png
    136
    571
    media_image1.png
    Greyscale
 [0138], that phenols have generally been used as curing agents in epoxy resins [0003], and that the composition includes an epoxy resin that includes a cycloaliphatic epoxy [0017] that is a tricyclopentadiene dioxide, a tetracyclopentadiene dioxide, or a norbornadiene dioxide [0018]. 
The applicant’s arguments, see p. 8-9, filed 07/19/2021, with respect to new claim 6 have been fully considered and are responded to by the new grounds of rejection that is set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.